July 26, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                   DARIUS HOUSTON-RANDLE, Appellant

NO. 14-15-00272-CR                          V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

       This cause was heard on the transcripts of the record of the court below, and
having inspected the record, the Court holds there was no error in the judgment
requiring reversal, but there was error in the judgment as entered, which is capable
of reformation by this Court. Therefore, the judgment is MODIFIED by adding
the word “not” before the word “true” under the heading “Plea to the Motion to
Adjudicate.”
      The Court orders the judgment AFFIRMED as MODIFIED.
      We further order appellant pay all costs expended in the appeal.
      We further order this decision certified below for observance.